DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/11/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature citations 1 and 2 fail to include a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities:  
The use of the term STYROFOAM™ (see specification par. [0052]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The abstract of the disclosure is objected to because:
-Line 2, please correct “IV bag temperature” to “Temperature of the IV bags”
-Line 3: please correct “the uniform thermal field temperature” to “a temperature of the uniform thermal field”
-Line 3: please correct “the IV bag” to “the IV bags”
-Line 4: please correct “the need” to “a need”
-Line 6: please correct “the signal light” to “light of the signals”
-Line 6: please correct “the bag itself” to “the IV bags themselves”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 4-13, and 15-20 are objected to because of the following informalities:  
-Claim 1, lines 5-6: please correct “an IV bag” to “an IV bag of the IV bags”
-Claim 1, line 7: please correct “multiple compartments” to “the compartments”
-Claim 1, line 10: please correct “that modeling” to “the modeling”

-Claim 2, lines 1-2: please correct “the circulated air temperature” to “a temperature of the circulated air”
-Claim 2, line 2: please correct “the temperature” to “a temperature”
-Claim 2, line 2: please correct “the human body” to “a human body”
-Claim 4, line 1: please correct “wherein shelves” to “wherein the shelves”
-Claim 5, line 2: please correct “each compartment” to “each compartment of the compartments”
-Claim 6, line 2: please correct “each compartment” to “each compartment of the compartments”
-Claim 6, line 2: please correct “the IV bag” to “the IV bags”
-Claim 6, line 2: please correct “its heating” to “heating of the IV bags”
-Claim 6, line 3: please correct “the IV bag is” to “the IV bags are”
-Claim 6, line 3: please correct “temperature” to “the temperature”
-Claim 6, line 4: please correct “the IV bag is” to “the IV bags are”
-Claim 7, line 2: please correct “the IV bag” to “the IV bags”
-Claim 7, line 2: please correct “temperature” to “the temperature”
-Claim 7, line 3: please correct “the indicator lamp” to “the indicator lamps”
-Claim 7, line 3: please correct “the intensity” to “an intensity”
-Claim 7, line 3: please correct “the lamp” to “the indicator lamps”
-Claim 7, line 4: please correct “the IV bag is” to “the IV bags are”

-Claim 7, lines 4-5: please correct “the indicator lamp” to “the indicator lamps”
-Claim 8, line 1: please correct “the intensity modulation” to “the predetermined first intensity modulation”
-Claim 9, line 2: please correct “the IV bag” to “the IV bags”
-Claim 9, line 2: please correct “temperature” to “the temperature”
-Claim 10, line 2: please correct “the IV bag” to “the IV bags”
-Claim 10, line 2: please correct “temperature” to “the temperature”
-Claim 10, line 3: please correct “the indicator lamp” to “the indicator lamps”
-Claim 10, line 4: please correct “the second predetermined intensity modulation” to “the predetermined second intensity modulation”
-Claim 11, line 1: please correct “wherein including” to “further comprising”
-Claim 11, lines 1-2: please correct “the IV bag is” to “the IV bags are”
-Claim 11, line 2: please correct “temperature” to “the temperature”
-Claim 12, line 2: please correct “each compartment” to “each compartment of the compartments”
-Claim 12, line 2: please correct “the IV bag with respect to its heating” to “the IV bags with respect to heating of the IV bags”
-Claim 12, line 3: please correct “indicator lamps” to “the indicator lamps”
-Claim 12, line 3: please correct “that light” to “the light”
-Claim 12, line 4: please correct “diffused light” to “the diffused light”
-Claim 12, line 4: please correct “particular IV bags” to “the particular IV bags”

-Claim 13, line 3: please correct “diffused light” to “the diffused light”
-Claim 15, line 2: please correct “each compartment” to “each compartment of the compartments”
-Claim 15, line 2: please correct “an IV bag” to “an IV bag of the IV bags”
-Claim 15, line 2: please correct “that compartment” to “each compartment of the compartments”
-Claim 16, line 1: please correct “the controller” to “the control unit”
-Claim 16, line 2: please correct “each IV bag” to “each IV bag of the IV bags”
-Claim 16, line 2: please correct “IV bag temperature” to “the temperature of each IV bag of the IV bags”
-Claim 16, lines 2-3: please correct “IV bag temperature” to “the temperature of each IV bag of the IV bags”
-Claim 17, line 1: please correct “the controller” to “the control unit”
-Claim 17, lines 1-2: please correct “a temperature of each IV bag” to “the temperature of each IV bag of the IV bags”
-Claim 17, line 2: please correct “the temperature” to “a temperature”
-Claim 17, line 3: please correct “IV bags” to “the IV bags”
-Claim 17, line 3: please correct “the compartment” to “the compartments”
-Claim 18, line 2: please correct “reached” to “reach”
-Claim 19, line 2: please correct “a bag” to “the IV bags”
-Claim 19, line 2: please correct “the IV bag was” to “the IV bags were”
-Claim 19, line 2: please correct “the compartment” to “the compartments”

-Claim 20, lines 4-5: please correct “an IV bag” to “an IV bag of the IV bags”
-Claim 20, line 10: please correct “the status” to “a status”
-Claim 20, line 11: please correct “their heating” to “heating of the IV bags”
-Claim 20, line 11: please correct “corresponding indicator lamps” to “corresponding indicator lamps of the set of indicator lamps”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimel et al. (US 2017/0281879 A1).
Regarding claim 1, Shimel discloses a warming cabinet (100, see Fig. 1) for IV bags (106) holding liquid medicament comprising: 

a blower (156) for circulating air through the heating cavity (120) (see par. [0050] and [0052]); 
a set of shelves (123) dividing the heating cavity into compartments each sized to receive an IV bag to be warmed (see par. [0047]), the compartments providing air passageways (air passageways formed via spaces between wires 194 of baskets 144 – see par. [0047] and Fig. 1) therebetween to receive the circulated air along paths through multiple compartments (see Fig. 1, par. [0047], [0050], and [0052]); 
an electrical heater (126) positioned within the circulated air for heating the circulated air (see par. [0050]; and 
a control unit (122) controlling the electrical heater (126) (see par. [0050]) and executing a stored program to model a temperature of the IV bags (106) (see paragraph [0051] and [0053] – the control unit 122 can measure the temperature of the heating cavity at each independent shelf/”heating zone”) and based on that modeling indicating particular IV bags (106) that are warmed and ready for use (see par. [0051] and [0053] – the control unit 122 can independently monitor, control, and display the temperature of each independent shelf/”heating zone”).

Regarding claim 2, Shimel discloses the warming cabinet of claim 1, wherein the control unit (122) controls the circulated air temperature (see par. [0050]) to the temperature of the human body plus or minus five degrees Fahrenheit (see par. [0003]).

Regarding claim 3, Shimel discloses the warming cabinet of claim 2, wherein heat from the electrical heater (126) communicates with the IV bags (106) primarily through convection of the circulated air rather than conduction (see par. [0047], [0050], and [0052]).

Regarding claim 5, Shimel discloses the warming cabinet of claim 1 further including a manifold (left wall 112 and right wall 114) for distributing air from the blower (156) to each compartment (compartments formed by shelves 123) (see par. [0051]); wherein the manifold (112 and 114) provides vertical channels (vertical spaces formed along walls 112 and 114) extending along opposite sides of the compartments (compartments formed by shelves 123) and passing along a surface of the electrical heater (126) (see par. [0051], Fig. 1).

Regarding claim 6, Shimel discloses the warming cabinet of claim 1, further including indicator lamps (128) associated with each compartment (one or more of the heated zones – see par. [0076]) for indicating states of the IV bag (106) with respect to its heating (see par. [0076]) wherein the states include a state indicating that the IV bag (106) is heating and not at temperature (see par. [0051] and [0053] – current temperature is displayed) and a state indicating that the IV bag (106) is at a predetermined desired temperature (see par. [0051] and [0053] – set point temperature is displayed).

Regarding claim 16, Shimel discloses the warming cabinet of claim 1, wherein the controller (122) determines a temperature of each IV bag (106) based on a modeling of IV bag temperature without measurement of IV bag temperature (see par. [0051] and [0053]).

Regarding claim 17, Shimel discloses the warming cabinet of claim 16, wherein the controller (122) determines a temperature of each IV bag (106) based on a monitoring of the temperature of the circulated air (see par. [0051]-[0053]) (note: only one of “a monitoring of the temperature of the circulated air” and “times of introductions of IV bags into the compartment” is required by the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimel et al. (US 2017/0281879 A1), as applied to claim 3 above.
Regarding claim 4, Shimel discloses the warming cabinet of claim 3 wherein shelves (123) include a plurality of openings (openings between wires 194, see Fig. 1) allowing air passage through IV bag-supporting surfaces (194) of the shelves (123) (see Fig. 1, par. [0047]).  However, Shimel fails to explicitly disclose that the openings .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimel et al. (US 2017/0281879 A1), as applied to claim 6 above, in view of Hansen et al. (US 2010/0276411 A1).
Regarding claim 7, Shimel discloses the warming cabinet of claim 6.  However, Shimel fails to disclose that the indicator lamps denote the state indicating that the IV 
Hansen discloses a warming system (see Fig. 1) wherein the indicator lamps (28) denote the state indicating that the IV bag is heating and not at temperature (see par. [0043]) by a predetermined first intensity modulation of the indicator lamp changing the intensity of the lamp (28) (when bag is placed on shelf 14, display 28 shows a scrolling vertical line and the temperature of the bag – see par. [0043]) and denote the state indicating that the IV bag is at the desired temperature with a steady illumination of the indicator lamp (28) (see par. [0043] – when bag is at temperature, display 28 will steadily show the time at temperature).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimel with the status indicating lamps of Hansen in order to provide more detailed information about the temperature of each IV bag (see Hansen par. [0043]).

Regarding claim 8, modified Shimel discloses the warming cabinet of claim 7 substantially as claimed, wherein the intensity modulation provides a continuous variation in intensity (see modifications of claim 7 in view of Hanson above – Hanson discloses a scrolling vertical line, which is a continuous variation in intensity).

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimel et al. (US 2017/0281879 A1) in view of Hansen et al. (US 2010/0276411 A1), as applied to claim 7 above, further in view of Faries, Jr. et al. (US 2004/0247016 A1).
Regarding claim 9, modified Shimel discloses the warming cabinet of claim 7 substantially as claimed.  However, modified Shimel fails to disclose that the indicator lamps further indicate a state denoting that the IV bag is at temperature and should be used next.
Faries, Jr. discloses a medical fluid warmer (see Fig. 1) wherein the indicator lamps (14) indicate a state denoting that the IV bag (2) is at temperature and should be used next (compliant/green indicator – see par. [0074]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator lamps of modified Shimel to denote that the IV bag is at temperature as taught by Faries, Jr. in order to indicate to the user whether or not that particular IV bag is compliant with prescribed conditions (see Faries, Jr. par. [0074]).  

	Regarding claim 10, modified Shimel discloses the warming cabinet of claim 9 substantially as claimed.  However, Shimel fails to disclose that the indicator lamps denote the state indicating that the IV bag is at temperature and should be used next by means of a predetermined second intensity modulation of the indicator lamp at a frequency higher than the predetermined first intensity modulation and wherein the second predetermined intensity modulation is a discontinuous variation in intensity.
.  

Claims 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimel et al. (US 2017/0281879 A1), as applied to claims 1 and 6 above, in view of Faries, Jr. et al. (US 2004/0247016 A1).
Regarding claim 11, Shimel discloses the warming cabinet of claim 6.  However, Shimel fails to disclose a state indicating that the IV bag is at temperature and expired and should not be used.  
Faries, Jr. discloses a medical fluid warmer (see Fig. 11) including a state indicating that the IV bag is at temperature and expired and should not be used (see par. [0069]).  Therefore, it would have been obvious to a person of ordinary skill in the 

Regarding claim 12, Shimel discloses the warming cabinet of claim 1.  However, Shimel fails to disclose indicator lamps associated with each compartment for indicating a state of the IV bag with respect to its heating and wherein {01474552.DOC /}indicator lamps direct light into the IV bags on the shelves to provide a diffusion of that light through the IV bags so that diffused light provides the indication that particular IV bags are warmed and ready for use.
Faries, Jr. discloses a warming system (see Fig. 1 and 18-19) further including indicator lamps (14) associated with each compartment (480) for indicating a state of the IV bag (2) with respect to its heating (see par. [0070]-[0071]) and wherein indicator lamps (14) direct light into the IV bags (2) on the shelves (floor of compartments 480) to provide a diffusion of that light through the IV bags (2) so that diffused light provides the indication that particular IV bags (2) are warmed and ready for use (see par. [0074], the system of Fig. 18-19 is capable of use with the IV bags 2 of Fig. 1 (see par. [0149]) which can be embedded with LEDs 14 which are viewable through the bag (see par. [see par. [0070]-[0071]); therefore some degree of light must be diffused/viewable through the bag).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimel with the indicator lamps of Faries, Jr. in order to display whether or not the IV 

Regarding claim 13, modified Shimel discloses the warming cabinet of claim 12 substantially as claimed, wherein the indicator lamps (14 of Faries, Jr. – see modifications to claim 12 above) are positioned to direct light into the IV bags (106) laterally (see Faries, Jr. par. [0070]-[0071]).  However, modified Shimel fails to explicitly disclose that the door provides a glass panel for viewing of the heating cavity when the door is closed and diffused light is viewed transversely through the glass panel by a user of the warming cabinet.
Faries, Jr. discloses a warming system (see Fig. 30-31) wherein the door (928) provides a glass panel (see par. [0200]) for viewing of the heating cavity when the door is closed (see par. [0200]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of modified Shimel with the glass panel of Faries, Jr. in order to enable viewing of the heating cavity while maintaining heat within the heating cavity (see Faries, Jr. par. [0200]).  This modification provides that diffused light from the IV bags (see modifications to claim 12 above) may be viewed transversely through the glass panel by a user of the warming cabinet (see Faries, Jr. Fig. 30, par. [0200]).

Regarding claim 14, modified Shimel discloses the warming cabinet of claim 12 substantially as claimed.  However, Shimel fails to disclose that the compartments are 
Faries, Jr. discloses a warming system (see Fig. 30-31) wherein the compartments (compartments associated with each heating assembly 905 – 16 compartments are shown in Fig. 30) are arranged in at least two columns (four columns are shown in Fig. 30) separated by a central divider (922) and wherein the indicator lamps (LEDs 954) are positioned in the central divider (922) to face outward therefrom (see Fig. 30).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Shimel with the columns and indicator dividers of Faries, Jr. to enable more IV bags to be heated by the warming cabinet and to indicate the temperature status of each IV bag (see Faries, Jr. par. [0205]).

Regarding claim 15, Shimel discloses the warming cabinet of claim 1.  However, Shimel fails to disclose a proximity sensor associated with each compartment detecting a presence of an IV bag in that compartment and wherein the compartments are arranged in at least two columns separated by a central divider and wherein the proximity sensors are positioned in the central divider to face outward therefrom.
Faries, Jr. discloses a proximity sensor (limit switch) associated with each compartment (compartments associated with each heating assembly 905) detecting a presence of an IV bag in that compartment (compartments associated with each heating assembly 905) (see par. [0219]) and wherein the compartments are arranged in at least two columns (four columns are shown in Fig. 30) separated by a central divider (922) 

Regarding claim 18, Shimel discloses the warming cabinet of claim 1.  However, Shimel fails to disclose that the control unit determines an order of desired use of the IV bags by monitoring relative times when the IV bags reached a predetermined temperature.
Faries, Jr. discloses a warming system (see Fig. 30-31) wherein the control unit (930) determines an order of desired use of the IV bags (via residence time) by monitoring relative times when the IV bags reached a predetermined temperature (see par. [0203]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimel with the monitoring of relative times of Faries, Jr. in order to display safety information about the IV bag relating to temperature and time at temperature (see Faries, Jr. par. [0203]).

Regarding claim 19, Shimel discloses the warming cabinet of claim 1.  However, Shimel fails to disclose that the control unit determines an expiration time of a 
Faries, Jr. discloses a warming system (see Fig. 11) wherein the control unit (10) determines an expiration time of a bag by monitoring a time when the IV bag was introduced into the compartment and comparing that time to a current time (see par. [0069]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimel with the expiration determination of Faries, Jr. in order to maintain the efficacy of the fluid contained within the IV bag (see Faries, Jr. par. [0069]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimel et al. (US 2017/0281879 A1) in view of Faries, Jr. et al. (US 2004/0247016 A1).
Regarding claim 20, Shimel discloses a warming cabinet (100, see Fig. 1) for IV bags (106) holding liquid medicament comprising: 
a housing (102) providing a heating cavity (120) with a door (118) movable between a closed state covering the heating cavity (120) and an open state (see Fig. 1) allowing access to the heating cavity (120) (see par. [0046]); 
a set of shelves (123) dividing the heating cavity (120) into compartments each sized to receive an IV bag to be warmed (see par. [0047]);
at least one electrical heater (126) positioned to apply heat to the compartments to heat the IV bags (106) (see par. [0050]); and 
a control unit (122) executing a stored program to indicate the status of the IV bags with respect to their heating (see par. [0051] and [0053]).

Faries, Jr. discloses a warming system (see Fig. 1 and 18-19) comprising a set of indicator lamps (14) positioned in the compartments (480) to contact the IV bags (2) to illuminate the IV bags (2) through internal diffusion through the IV bags (2) (see par. [0070]-[0071]), the stored program indicating the status of the IV bags (2) through activation of corresponding indicator lamps (14) (see par. [0070]-[0071] and [0074], the system of Fig. 18-19 is capable of use with the IV bags 2 of Fig. 1 (see par. [0149]) which can be embedded with LEDs 14 which are viewable through the bag (see par. [see par. [0070]-[0071]); therefore some degree of light must be diffused/viewable through the bag).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimel with the indicator lamps of Faries, Jr. in order to display whether or not the IV bags are compliant with the prescribed conditions assigned to them (see Faries, Jr. par. [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /SHEFALI D PATEL/Primary Examiner, Art Unit 3783